Citation Nr: 9911252
Decision Date: 04/27/99	Archive Date: 06/24/99

DOCKET NO. 97-05 645               DATE APR 27, 1999

On appeal from the Department of Veterans Affairs Regional Office
in Atlanta, Georgia

THE ISSUES

1. Entitlement to an increased evaluation for major depression
(formerly depressive reaction), currently evaluated at 50 percent
disabling.

2. Entitlement to an increased (compensable) evaluation for the
residuals of a left epididymectomy.

REPRESENTATION

Appellant represented by: Georgia Department of Veterans Service

WITNESSES AT HEARING ON APPEAL

Appellant and his wife

ATTORNEY FOR THE BOARD

L.A. Howell, Associate Counsel

INTRODUCTION

The veteran served on active duty from December 1941 to September
1945 and from December 1947 to May 1950.

This matter comes before the Board of Veterans' Appeals (Board) on
appeal from a rating decision of the Department of Veterans Affairs
(VA) Regional Office (RO) in Atlanta, Georgia, which denied
entitlement to an increased evaluation for depressive reaction, now
diagnosed as major depression, and for the residuals of a Heft
epididymectomy.

A videoconference hearing was held before a Member of the Board
sitting in Washington, D.C., with the veteran in Atlanta, Georgia,
in November 1998. The Undersigned Member was designated by the
Chairman of the Board to conduct such 4 hearing. A transcript of
the hearing testimony has been associated with the claims file.

FINDINGS OF FACT

1. The RO has developed all evidence necessary for an equitable
disposition of the veteran's claims.

2. The veteran's service-connected depression produces
"considerable" occupational and social impairment with reduced
reliability and productivity, and "difficulty" in establishing and
maintaining effective work and social relationships, but no more.

2 -

3. He is not shown to have occupational and social impairment with
deficiencies in most areas, suicidal ideation's, obsessional
rituals, illogical, obscure, or irrelevant speech, near continuous
panic attacks, an inability to function independently,
disorientation, or to be neglectful of his personal hygiene.

4. The veteran's left epididymectomy residuals are currently
manifested by subjective complaints of pain and bowel and bladder
incontinence.

5. Current objective findings of the veteran's left epididymectomy
residuals include atrophy of the left testis.

6. There is no objective clinical evidence of genitourinary
problems associated with the veteran's service-connected testicular
disability; he has been treated for prostate cancer for which
service connection is not in effect.

CONCLUSIONS OF LAW

1. The criteria for a schedular evaluation in excess of 50 percent
for major depression (formerly depressive reaction) have not been
met. 38 U.S.C.A. 1155, 5107 (West 1991 & Supp. 1998); 38 C.F.R.
4.125, 4.126, 4.129,4.130,4.132, Diagnostic Code (DC) 9405 (1996);
38 C.F.R. 4.126, 4.130, DCs 9434, 9440 (1998).

2. The criteria for a compensable rating for the residuals of a
left epididymectomy have not been met. 38 U.S.C.A. 1155, 5107 (West
1991 & Supp. 1998); 38 C.F.R. 4.1, 4.2, 4.3, 4.7, 4.20, 4.115b, DC
7523 (1998).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board finds that the veteran's claims are "well
grounded" within the meaning of 38 U.S.C.A. 5107(a) (West 1991 &
Supp. 1998); that is, he has

3 -

presented claims that are plausible. Further, he has not alleged
nor does the evidence show that any records of probative value,
which could be associated with the claims folder and that have not
already been sought, are available. The Board accordingly finds
that the duty to assist the veteran, as mandated by 510.7(a), has
been satisfied.

Disability evaluations are determined by the application of a
schedule of ratings which is based on average impairment of earning
capacity. Generally, the degrees Of disability specified are
considered adequate to compensate for considerable loss of working
time from exacerbations or illnesses proportionate to the severity
of the several grades of disability. 38 C.F.R. 4.1 (1998). Separate
diagnostic codes identify the various disabilities. 38 U.S.C.A.
1155 (West 1991 & Supp. 1998); 38 C.F.R. Part 4 (1998). However,
the Board will consider only those factors contained wholly in the
rating criteria. See Massey v. Brown, 7 Vet. App. 204, 208 (@ 994).
Where there is a question as to which of two evaluations shall be
applied, the higher evaluations will be assigned if the disability
more closely approximates the criteria required for that rating.
Otherwise, the lower rating will be assigned. 38 C.F.R. 4.7 (1998).
When, after careful consideration of all procurable and assembled
data, a reasonable doubt arises regarding the degree of disability,
such doubt will be resolved in favor of the veteran. 38 C.F.R. 4.3
(1998).

I. Entitlement to an Increased Evaluation for Major Depression
(Formerly Depressive Reaction)

While this appeal was pending, the applicable rating criteria for
mental disorders, 38 C.F.R. 4.125 et seq., was amended effective
November 7, 1996. See 61 Fed. Reg. 52,695 (Oct. 8, 1996). The
timing of this change in the regulations requires the Board to
first consider whether the amended regulation is more favorable to
the veteran than the prior regulation, and, if so, the Board must
apply the more favorable regulation. VAOPGCPREC 11 -97; Karnas v.
Derwinski, 1 Vet. App. 308 (1991). In this case, the Board finds
that there is no basis upon which to conclude t at the earlier
version of the pertinent regulations is more or less favorable to
the veteran, if indeed the differences between the two versions are
substantive when

- 4 -

applied to the veteran's individual case. Accordingly, the Board
will adjudicate the veteran's claim pursuant to the regulations in
effect during the relevant time.

The pre-change or "old" criteria are utilized for ratings prior to
the effective date of the change. Those criteria provided that
major depression would be evaluated 50 percent disabling where the
ability to establish or maintain effective or favorable
relationships with people was considerably impaired and where the
reliability, flexibility and efficiency levels were so reduced by
reason of psychoneurotic symptoms as to result in considerable
industrial impairment. A 70 percent evaluation required that the
ability to establish and maintain effective or favorable
relationships with people be severely impaired and that the
psychoneurotic symptoms be of such severity and persistence that
there was severe impairment in ability to obtain or retain
employment. Finally, a 100 percent evaluation required that
attitudes of all contacts except the most intimate be so adversely
affected as to result in virtual isolation in the community and
there be totally incapacitating psychoneurotic symptoms bordering
on gross repudiation of reality with disturbed thought or
behavioral processes (such as fantasy, confusion, panic, and
explosions of aggressive energy) associated with almost all daily
activities in a profound retreat from mature behavior; and that the
individual was hereby demonstrably unable to obtain or retain
employment. 38 C.F.R. 4.132, DC 9405 (1996).

Under regulations that took effect during the pendency of this
appeal (the "new" criteria), which were considered by the RO, a 50
percent evaluation will be assigned for a major depressive disorder
which produces occupational and social impairment with reduced
reliability and productivity due to such symptoms as: flattened
affect; circumstantial, circumlocutory, or stereotyped speech;
panic attacks more than once week; difficulty in understanding
complex commands; impairment of short- and long-term memory (e.g.,
retention of only highly learned material, forgetting to complete
tasks); impaired judgment; impaired abstract thinking; disturbances
of motivation and mood; difficulty in establishing and maintaining
effective work and social relationships.

5 -

A 70 percent evaluation is warranted when occupational and social
impairment is present with deficiencies in most areas, such as
work, school, family relations, judgment, thinking, or mood, due to
such symptoms as: suicidal ideation; obsessional rituals which
interfere with routine activities; speech intermittently illogical,
obscure, or irrelevant; near-continuous panic or depression
affecting the ability to function independently, appropriately and
effectively; impaired impulse control (such as unprovoked
irritability with periods of violence); spatial disorientation;
neglect of personal appearance and hygiene; difficulty in adapting
to stressful circumstances (including work or a worklike setting);
and an inability to establish and maintain effective relationships.
Finally, a 100 percent evaluation is warranted for total
occupational and social impairment, due to such symptoms as: gross
impairment in thought processes or communication; persistent
delusions or hallucinations; grossly inappropriate behavior;
persistent danger of hurting self or others; intermittent inability
to perform activities of daily living (including maintenance of
minimal personal hygiene); disorientation to time or place; memory
loss for names of close relatives, own occupation, or own name.

In a VA mental disorders examination report dated in June 1996, the
veteran was noted to be neatly dressed, obviously depressed, and
somewhat confused. He was in a wheelchair and related that he was
weak, could not get around, his legs gave away on him, and he had
prostate cancer. He reported that he retired 18 years ago and had
been married for 30 years. The veteran's wife was interviewed
because of the veteran's hesitant and halting reply to questions.
She related that he had worked as an electrician for a number of
years but held many jobs because he could not seem to get things
straight. He was finally let go because he could not concentrate or
do the work properly. They had been married 30 years and she had
two children from a previous marriage.

She related that the veteran had periods of depression and
confusion, got agitated, got a frightened look, did not trust
anyone, was suspicious, accused her of being interested in others,
would not go anywhere, and stayed at home. They had talked to the
VA representative about opening his claims because they needed help
and it was getting where someone had to stay with him most of the
time. The examiner

6 -

noted that the veteran had apparently never been hospitalized for
a psychiatric disability. Thought processes were somewhat
scattered, but there was no evidence of delusional or hallucinatory
material. Affect was depressed, and cognitive impairment was noted.
He was found to be competent. The final diagnosis was major
depression (maturation of neurotic depression). A letter from
Subrahmanya Bhat, M.D., the veteran's private treating physician,
dated in September 1996 indicated that the veteran had a nervous
condition and was taking Vistaril to keep him calmed down.

In an August 1997 Social Work examination, the veteran noted that
he had been married to his third wife since 1967 and had a good
relationship, although his wife characterized their marriage as
very difficult and considered divorce on several occasions due to
the veteran's impotence and temper. He did not like public places
so spent most of his time at home and liked to be alone. He watched
television and sat in his wheelchair. His wife was receiving
treatment at the mental health clinic to help her cope with
loneliness. He had chronic obstructive pulmonary disease and could
not do much walking. After military service, he worked in
construction but would sometimes spent a few months between jobs.
In 1972, he stopped working because his legs were weak and he
started to fall. He was also having panic attacks. He continued to
work part-time for a period of time but stopped when he started
receiving VA disability benefits.

The veteran reported a past medical history of surgery for prostate
cancer in 1994 and had no bowel or urine control, and had received
psychiatric treatment for anxiety associated with his prostate
cancer in 1994. He had declared bankruptcy in 1994 as a result of
his inability to pay private hospital and doctor bills. At the time
of the examination, his wife joined him in the interview because he
had hearing problems and poor memory. He was appropriately dressed
and groomed, cooperative, alert, and oriented. There were no signs
of obvious psychosis or obvious emotional problems during the
interview. He had a history of panic attacks and did not like
closed spaces. The social worker related that the veteran talked
almost continuously about his medical problems. He indicated that
he had applied

7 -

for increase in his disability benefits because his chronic
obstructive pulmonary disease had worsened and his leg problem had
worsened.

At a hearing before the undersigned Member of the Board in November
1998, the veteran testified that he last worked in 1972 and left
because he could no longer control his nerves or depression. He
related that he took medication for his nerves but it did not help
and made him worse. He reported periods of depression, that he
stayed to himself, avoided crowds, avoided noisy situations, and
spent his time doing nothing. He described panic attacks every once
in a while, and thought they were affecting his heart and made him
irritable. He avoided closed places, did not go to the store, had
a hot temper, and could not remember recent events. He indicated
that his wife did the thinking for him. He was on medication but
received no other psychiatric treatment because he did not want to
be around the people in a group.

The veteran's wife testified that he had a temper, did not trust
his neighbors, did not attend church, had an explosive temper, was
suspicious, and noted that the situation h ad been rough through
the years. Upon further questioning, he reiterated that he was
taking medication but receiving no other therapy. His wife related
that he had sleep apnea and was on antidepressants and
tranquilizers. He thought that his last VA examination had been
over a year previously and that he was no better since that time.
When asked, he reported that he had trouble sleeping sometimes, and
had enjoyed traveling but no longer did due to his stomach
problems.

After thoroughly reviewing the evidence on file, the Board
concludes that an evaluation in excess of 50 percent for the
veteran's major depression is not in order. Although the record
clearly demonstrates that the veteran experiences certain
occupational and social impairment with deficiencies in several
areas, as noted above, the Board finds that the veteran's
disability does not rise to the level of a 70 percent evaluation.
For example, the evidence does not reflect that has, or ever had,
suicidal ideation, obsessional rituals which interfered with
routine activities, illogical, obscure, or irrelevant speech, near-
continuous panic attacks, spatial disorientation, or neglect of
personal appearance and hygiene, as required by the

- 8 -

regulations for a higher evaluation. He has, however, described
feelings of depression but it has not appeared to limit his ability
to function reasonably independently. He has also indicated a
history of outbursts of anger, irritability, and frustration but
that in and of itself, is not sufficient to satisfy the criteria
for a 70 percent disability rating. In addition, he has denied a
history of trouble with the law.

With respect to an inability to establish and maintain effective
relationships, it is noted that the veteran had been married for 30
years to the same woman, and although she described the
relationship as sometimes difficult, they continued to live
together. It also appears that the veteran had maintained a certain
relationship with his step-children, especially his step-son.
Moreover, the most recent VA examination report revealed that he
was neatly dressed, obviously depressed, and somewhat confused.
Although thought processes were somewhat scattered, there was no
evidence of delusional or hallucinatory material. Affect was
depressed, and cognitive impairment was noted. These findings are
consistent with a no greater than 50 percent evaluation under DC
9440. As such, entitlement to a greater than 50 percent evaluation
for major depression is not warranted based on the objective
findings of record.

The Board has also considered the evidence that the veteran appears
to be receiving benefits from the Social Security Administration.
Generally, where there has been a determination that the veteran is
entitled to Social Security Administration benefits, the records
concerning that decision are often needed by the VA for evaluation
of pending claims, and must be obtained and considered. See Cohen
v. Brown, 10 Vet. App. 127, 151 (1997); Hayes v. Brown, 9 Vet. App.
67, 73-74 (1996); Murincsak v. Derwinski, 2 Vet. App. 363, 370-72
(1992). In this case, however, the Board finds that his receipt of
Social Security benefits is of limited probative value in 
establishing the criteria for an increased rating due to the fact
that the legal criteria for entitlement to VA benefits is different
than that applicable to Social Security benefits, and VA is not
bound by determinations of the Social Security Administration.
Further, a Social Security award would be based on all
disabilities, not just the service connected disorders herein at
issue. In that regard, it is noted

- 9 -

that the appellant has been assigned a non-service connected
permanent and total disability evaluation for pension purposes
since 1972. This award makes recognition if the fact that the
appellant is significantly disabled due to all his disabilities.

Finally, under the old criteria, a 50 percent rating for depression
was warranted where there was considerable social and industrial
impairment. A 70 percent rating was warranted where there was
severe social and industrial impairment. 38 C.F.R. 4.132, Code 9405
(1996). Significantly, the above reported findings support a
finding of a rating of 50 percent but no more under the old
criteria as well. As noted, there appears to be no substantive
difference in the application of the criteria in this case. The
findings and symptoms reported above show considerable impairment
in establishing or maintaining effective or favorable
relationships, but no more. The foregoing discussion concerning
social and industrial functioning is fair consideration in making
this determination. Thus, a rating in excess of 50 percent is not
warranted under any of the applicable criteria.

The Board has considered the veteran's sworn testimony and written
statements and his wife's sworn testimony that his major depression
is worse than currently evaluated. Although his statements and
their sworn testimony are probative of s symptomatology, they are
not competent or credible evidence of a diagnosis, date of onset,
or medical causation of a disability. See Grottveit v. Brown, 5
Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492,
494-95 (1992); Miller v. Derwinski, 2 Vet. App. 578, 580 (1992). As
noted, disability ratings are made by the application of a schedule
of ratings which is based on average impairment of coming capacity
as determined by the clinical evidence of record. The Board finds
that the medical findings, which directly address the criteria
under which the service-connected disability is evaluated, more
probative than the subjective evidence of an increased disability.

- 10 -

II. Entitlement to an Increased (Compensable) Evaluation for the
Residuals of a Left Epididymectomy

The RO has rated the veteran's testicular disability (by analogy)
under DC 7599. The Board will also consider DC 7523 for atrophy of
the testis as the nearest analogy. Consideration will also be given
to other urinary symptoms as attributed to the service connected
disorder. Under DC 7523, complete atrophy of both testes warrants
a 20 percent disability rating and is the highest rating under this
code. Complete atrophy of one testis warrants a 0 percent
disability rating. However, special monthly compensation may be
awarded for the loss of a creative organ under 38 C.F.R. 3.350. The
Board notes parenthetically that the RO granted the veteran
entitlement to special monthly compensation for the loss of use of
a creative organ by rating decision dated in September 1976.

In a June 1996 VA genitourinary examination report, the veteran
related a history of epididymis removal in service with recurrent
prostatitis. He was on no medication for his prostate but had been
found to have prostate cancer three years previously, which was
externally irradiated. As a result, he complained of weakness in
sphincter of both stool and bladder control, which necessitated
wearing a pad. Apparently the control had been particularly worse
in the previous three months following a transurethral resection of
the prostate median bar for urinary retention.

Physical examination revealed that the phallus was normal, but the
left orchid was decidedly smaller than the right but not
particularly soft. The examiner could not identify a scrotal scar.
The orchid on the right was normal with a normal epididymis and
vas. Rectal sphincter tone was somewhat lax and the prostate was
moderately hypertrophied laterally and rather lobular but with no
firm nodules. The median sulcus was present normally and the gland
itself was not particularly tender or boggy. The final diagnoses
included post-operative left epididymectomy with mild residuals
testis atrophy on the left, and adenocarcinoma of the prostate with
poor sphincter control to urinary bladder and stool, post military
service era.

11

In an August 1996 letter, Barry M. Zisholtz, M.D., the veteran's
private treating physician, indicated that the veteran had a
chronic urinary condition that required intensive radiation
treatment. According to Dr. Zisholtz, the veteran had had many
problems relating to this including difficulty voiding, difficulty
with urinary control, and difficulty with potency. He had had
recent active bleeding from his prostatic urethra and bladder neck
area. Dr. Zisholtz concluded that because of the above problems,
the veteran would need intermittent management for the rest of his
life. Additional treatment notes confirm a transurethral resection
in February 1996 for active bleeding and additional medical
problems.

At his hearing before the Board in November 1998, the veteran
testified that his testicular disability resulted in his inability
to have children, that it decreased his desire for sex, and that it
was painful. He indicated that he was not on any medication and
just had to live with it. He related incontinence of bowels and
bladder and remarked that he wore a diaper all the time. He also
observed that it affected the way he ate and drank. Upon further
questioning, he indicated that the doctors did not say anything
about a connection between his epididymectomy and his bladder
problems, although he told them and they knew about it. He denied
tenderness from the surgery but had pain on voiding.

The degree of impairment resulting from a disability is a factual
determination with the Board's primary focus upon the current
severity of the disability. Francisco v. Brown, 7 Vet. App. 55, 57-
58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).
Considering the factors as enumerated in the applicable rating
criteria, which is the most probative evidence to consider in
determining the appropriate disability rating to be assigned, the
Board finds that the evidence does not reflect that a compensable
rating for the post-operative residuals of an epididymectomy is
warranted.

Significantly, although the veteran related a history of voiding
difficulties, which the medical evidence reflects, it appears to be
related to nonservice-connected prostate cancer. Specifically, his
treating physician indicated that the veteran's problems with
voiding, urinary control, and potency were related to intensive

- 12 -

radiation therapy, which the Board notes was undertaken for
prostate cancer. Similarly, the VA examiner specifically concluded
that poor sphincter control to urinary bladder and stool was due to
adenocarcinoma of the prostate, which was not related to military
service. Finally, the most recent VA examination unquestionably
showed atrophy of only one (the left) testis. As the criteria for
a 20 percent evaluation requires complete atrophy of both testis,
the Board can find no basis on which to grant a 20 percent
evaluation.

While the evidence is uncontroverted that the veteran experiences
genitourinary symptomatology, there is no competent evidence that
his symptoms are due to the residuals of the veteran's service-
connected post-operative epididymectomy. It is the conclusion of
the Board, therefore, that the evidence on file does not support an
increased rating for the residuals of a left epididymectomy. The
current objective findings more nearly approximate those for the
noncompensable rating, and is accordingly for application. 38
C.F.R. 4.7 (1998).

ORDER

Entitlement to an increased evaluation for major depression
(formerly depressive reaction), currently evaluated at 50 percent
disabling, is denied.

Entitlement to an increased (compensable) evaluation for the
residuals of a left epididymectomy is denied.

MICHAEL D. LYON
Member, Board of Veterans' Appeals

- 13 -

